Order, Supreme Court, New York County (Milton A. Tingling, J.), entered January 13, 2010, which granted the City defendants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Plaintiff regularly bicycled to his job at the New York piers, employing one route. The court correctly found, as a matter of law, that a speed bump on the 20-foot-wide roadway at the entrance to Pier 94, coupled with a car parked near the speed bump, which car plaintiff had seen in the same location many times before, did not constitute a dangerous condition. The speed bump and the legally parked car — which left at leást 10 feet for vehicles to pass through — were “plainly observable and did not pose any danger to someone making reasonable use of his or her senses” (Rivera v City of New York, 57 AD3d 281, 282 [2008]). Concur — Andrias, J.E, Friedman, Catterson, Renwick and DeGrasse, JJ.